DETAILED ACTION
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s species election from group A of romiplostim, with traverse, in the reply filed on 6/10/2022 is acknowledged. However, applicant’s traversal on the ground(s) that the present claims have unity of invention as they form at least one common special technical feature over the prior art and that examiner failed to cite any document when making the “Requirement for Restriction/Election”. This is not persuasive because this is a species election, and romiplostim, blinatumomab, infliximab, trastuzumab, AMG 701, and AMG 330 would require different fields of search for each claim, since this is not a Markush grouping. Romiplostim is a thrombopoietin receptor agonist, blinatumomab is a bispecific monoclonal antibody that binds CD-19 and CD-3, infliximab is a tumor necrosis factor-alpha (TNF-alpha) inhibitor, trastuzumab is a HER2 receptor antagonist, AMG 701 is a bispecific antibody that targets CD-3 and BCMA, and AMG 330 is a bispecific antibody that targets CD-33 and CD-3. With multiple, differing, unrelated searches, with different keywords, strategies, and concepts, there exists a serious burden of search. For these reasons Examiner acknowledges Applicant’s species of election from group A of romiplostim.  
The requirement is still deemed proper and is therefore made FINAL.
Applicant admits claims 1, 3-6, and 17 read on the elected species, therefore claims 7-16 and 18-19 drawn to non-elected species are hereby withdrawn from further consideration as being drawn to nonelected species.
Claims 1, 3-6, and 17 are included in the prosecution.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3-6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiung et al. (WO2013096791A1) hereinafter Hsiung in view of Gadgil et al. (US20170112903A1) hereinafter Gadgil.
	Regarding claims 1, 3-6 and 17, Hsiung is drawn to a process of creating protein drug product formulations and manufacturing process whereby the protein formulations  are prepared using a bulk lyophilization and reconstitution process (BLRP) and method to store bulk freeze dried drug substance having a concentration of around 2-200 mg/mL (abstract and claims 1-31).
 	Hsiung discloses the steps of: (a) preparing a protein drug substance in a formulation of optimal molar ratios of desired excipients and purity, optionally using TFF and/or UF/DF, and (b) bulk lyophilizing the formulation (claim 1).
	Hsiung does not explicitly disclose therapeutic protein.
	However, Gadgil is drawn to lyophilized pharmaceutical composition of Romiplostim (Fcpeptide fusion protein) along with buffer, bulking agent, stabilizer, and surfactant at pH range of 4.0-6.0 (abstract and claims 1-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nanoparticle as previously disclosed by Hsiung, to comprise a core comprising a therapeutic protein, as previously disclosed by Gadgil, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because both Hsiung and Gadgil are in the field of lyophilized formulations, thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615